Execution Version




THIRD AMENDMENT
TO
CREDIT AGREEMENT
DATED AS OF AUGUST 16, 2019
AMONG
OASIS MIDSTREAM PARTNERS LP,
AS PARENT,
OMP OPERATING LLC,
AS BORROWER,
THE GUARANTORS,
WELLS FARGO BANK, N.A.,
AS ADMINISTRATIVE AGENT AND ISSUING BANK,
AND
THE LENDERS PARTY HERETO















--------------------------------------------------------------------------------



THIRD AMENDMENT TO CREDIT AGREEMENT


THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Third Amendment”) dated as of
August 16, 2019, is among OASIS MIDSTREAM PARTNERS LP, a Delaware limited
partnership (the “Parent”); OMP OPERATING LLC, a Delaware limited liability
company (the “Borrower”); the other Guarantors listed on the signature pages
hereto; each of the Lenders party hereto; and WELLS FARGO BANK, N.A.
(individually, “Wells Fargo Bank”), as administrative agent for the Lenders (in
such capacity, together with its successors in such capacity, the
“Administrative Agent”) and as the issuing bank (in such capacity, the “Issuing
Bank”).
R E C I T A L S:
A.The Parent, the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders are parties to that certain Credit Agreement dated as of September 25,
2017 (as amended prior to the date hereof, the “Credit Agreement”), pursuant to
which the Lenders have made certain extensions of credit available to and on
behalf of the Borrower.
B. The Parent, the Borrower, the other Guarantors, the Administrative Agent, the
Issuing Bank and the Lenders party hereto desire to amend certain provisions of
the Credit Agreement as set forth herein effective as of the Third Amendment
Effective Date (as defined below), including providing for an increase in the
aggregate amount of the Commitments to $575,000,000 on the Third Amendment
Effective Date, subject to the terms and conditions hereof.
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
Section 1.Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement, as
amended by this Third Amendment. Unless otherwise indicated, all section
references in this Third Amendment refer to sections of the Credit Agreement.
Section 2. Amendments to Credit Agreement. In reliance on the representations,
warranties, covenants and agreements contained in this Third Amendment, and
subject to the conditions precedent contained in Section 3 hereof, the Credit
Agreement shall be amended effective as of the date hereof in the manner
provided in this Section 2.
2.1 Amendments to Section 1.02 (Certain Defined Terms).
(a) The following definitions contained in Section 1.02 of the Credit Agreement
are hereby amended and restated as follows:
“Agreement” means this Credit Agreement, as amended by the First Amendment,
Second Amendment and Third Amendment and as the
1

--------------------------------------------------------------------------------



same may from time to time be further amended, modified, supplemented or
restated.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit and Swingline
Loans hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Revolving Credit Exposure hereunder, as such commitment
may be (a) modified from time to time pursuant to Section 2.06 and (b) modified
from time to time pursuant to assignments by or to such Lender pursuant to
Section 12.04(b). The initial amount of each Lender’s Commitment is set forth on
Annex I hereto, in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Commitment or in the Additional Lender Certificate
pursuant to which any Additional Lender shall have provided any additional
Commitment, as applicable. The aggregate amount of the Lenders’ Commitments on
the Third Amendment Effective Date is $575,000,000.
“LIBO Rate” means, subject to the implementation of a Benchmark Replacement in
accordance with Section 3.03(b), with respect to any Eurodollar Borrowing for
any Interest Period, the rate as published by the ICE Benchmark Administration
Limited, a United Kingdom company (or any successor to or substitute for such
service, providing rate quotations comparable to such service, as determined by
the Administrative Agent from time to time for purposes of providing quotations
of interest rates applicable to dollar deposits in the London interbank market)
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate (rounded
upwards, if necessary, to the next 1/100 of 1%) at which dollar deposits of an
amount comparable to such Eurodollar Borrowing and for a maturity comparable to
such Interest Period are offered by the principal London office of the
Administrative Agent (or any Affiliate of the Administrative Agent) in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period. Notwithstanding anything in this definition to the contrary,
the “LIBO Rate” shall be deemed not to be less than zero at any time. Unless
otherwise specified in any amendment to this Agreement entered into in
accordance with Section 3.03(b), in the event that a Benchmark Replacement with
respect to the LIBO Rate is implemented, then all references herein to the LIBO
Rate shall be deemed references to such Benchmark Replacement.

2

--------------------------------------------------------------------------------



(b) The following definitions are hereby added to Section 1.02 of the Credit
Agreement where alphabetically appropriate to read as follows:
“Benchmark Replacement” shall mean the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to the LIBO Rate
for U.S. dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.
“Benchmark Replacement Adjustment” shall mean, with respect to any replacement
of the LIBO Rate with an Unadjusted Benchmark Replacement for each applicable
Interest Period, the spread adjustment, or method for calculating or determining
such spread adjustment, (which may be a positive or negative value or zero) that
has been selected by the Administrative Agent and the Borrower giving due
consideration to (a) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (b) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the LIBO Rate with the applicable Unadjusted Benchmark Replacement for U.S.
dollar-denominated syndicated credit facilities at such time.
“Benchmark Replacement Conforming Changes” shall mean, with respect to any
Benchmark Replacement, any technical, administrative or operational changes
(including changes to the definition of “Alternate Base Rate,” the definition of
“Interest Period,” timing and frequency of determining rates and making payments
of interest and other administrative matters) that the Administrative Agent
decides may be appropriate to reflect the adoption and implementation of such
Benchmark Replacement and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent decides that adoption of any portion of such
market practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is
3

--------------------------------------------------------------------------------



reasonably necessary in connection with the administration of this Agreement).
“Benchmark Replacement Date” shall mean the earlier to occur of the following
events with respect to the LIBO Rate:
(a) in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event,” the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
the LIBO Rate permanently or indefinitely ceases to provide the LIBO Rate; and
(b) in the case of clause (c) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.
“Benchmark Transition Event” shall mean the occurrence of one or more of the
following events with respect to the LIBO Rate:
(a) a public statement or publication of information by or on behalf of the
administrator of the LIBO Rate announcing that such administrator has ceased or
will cease to provide the LIBO Rate, permanently or indefinitely; provided that,
at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBO Rate;
(b) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Rate, the U.S. Federal Reserve
System, an insolvency official with jurisdiction over the administrator for the
LIBO Rate, a resolution authority with jurisdiction over the administrator for
the LIBO Rate or a court or an entity with similar insolvency or resolution
authority over the administrator for the LIBO Rate, which states that the
administrator of the LIBO Rate has ceased or will cease to provide the LIBO Rate
permanently or indefinitely; provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
the LIBO Rate; or
(c) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Rate announcing that the LIBO Rate
is no longer representative.
“Benchmark Transition Start Date” shall mean (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or
4

--------------------------------------------------------------------------------



publication of information (or if the expected date of such prospective event is
fewer than 90 days after such statement or publication, the date of such
statement or publication) and (b) in the case of an Early Opt-in Election, the
date specified by the Administrative Agent or the Required Lenders, as
applicable, by notice to the Borrower, the Administrative Agent (in the case of
such notice by the Required Lenders) and the Lenders.
“Benchmark Unavailability Period” shall mean, if a Benchmark Transition Event
and its related Benchmark Replacement Date have occurred with respect to the
LIBO Rate and solely to the extent that the LIBO Rate has not been replaced with
a Benchmark Replacement, the period (a) beginning at the time that such
Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced the LIBO Rate for all purposes hereunder in accordance
with Section 3.03(b) and (b) ending at the time that a Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder pursuant to Section 3.03(b).
“Early Opt-in Election” shall mean the occurrence of:
(a) (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Borrower)
that the Required Lenders have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 3.03(b) are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace the LIBO Rate, and
(b) (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.
“Panther” means Panther DevCo LLC, a Delaware limited liability company.
“Relevant Governmental Body” shall mean the Federal Reserve Board and/or the
Federal Reserve Bank of New York, or a committee officially endorsed or convened
by the Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
“SOFR” with respect to any day shall mean the secured overnight financing rate
published for such day by the Federal Reserve Bank of New
5

--------------------------------------------------------------------------------



York, as the administrator of the benchmark, (or a successor administrator) on
the Federal Reserve Bank of New York’s Website.
“Term SOFR” shall mean the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Third Amendment” means that certain Third Amendment to Credit Agreement, dated
as of August 16, 2019 among the Parent, the Borrower, the other Guarantors, the
Administrative Agent, the Issuing Bank and the Lenders party thereto.
“Third Amendment Effective Date” means August 16, 2019.
“Unadjusted Benchmark Replacement” shall mean the Benchmark Replacement
excluding the Benchmark Replacement Adjustment.
(c) The definition of “Change in Control” is hereby amended by replacing the
reference to “Section 9.12” in clause (d) thereof with “Section 9.12(d)”.
2.2 Amendment to Article I. Article I of the Credit Agreement is hereby amended
by adding the new Section 1.06 and Section 1.07 at the end thereof to read as
follows:
Section 1.06.  Rates. The Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBO Rate” or with respect to any rate that is an alternative or
replacement for or successor to any such rate (including, without limitation,
any Benchmark Replacement) or the effect of any of the foregoing, or of any
Benchmark Replacement Conforming Changes.
Section 1.07 Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its Equity
Interests at such time.
2.3 Amendment to Section 2.06(c)(ii)(A). Section 2.06(c)(ii)(A) of the Credit
Agreement is hereby amended and restated to read as follows:
(A) such increase shall not be less than $25,000,000 unless the Administrative
Agent otherwise consents, and no such increase shall be permitted if after
giving effect thereto the aggregate Commitments would exceed $775,000,000;

6

--------------------------------------------------------------------------------



2.4 Amendment to Section 3.03 Section 3.03 of the Credit Agreement is amended
and restated to read as follows:
Section 3.03. Alternative Rate of Interest.
(a) Subject to Section 3.03(b) below, if prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate for such Interest Period;
or
(ii) the Administrative Agent is advised by the Majority Lenders that the
Adjusted LIBO Rate or LIBO Rate, as applicable, for such Interest Period will
not adequately and fairly reflect the cost to such Lenders (or Lender) of making
or maintaining their Loans (or its Loan) included in such Borrowing for such
Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.
(b) Effect of Benchmark Transition Event.
(i) Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Loan Document, upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, as applicable, the Administrative Agent and the
Borrower may amend this Agreement to replace the LIBO Rate with a Benchmark
Replacement. Any such amendment with respect to a Benchmark Transition Event
will become effective at 5:00 p.m. on the fifth (5th) Business Day after the
Administrative Agent has posted such proposed amendment to all Lenders and the
Borrower so long as the Administrative Agent has not received, by such time,
written notice of objection to such amendment from Lenders comprising the
Required Lenders. Any such amendment with respect to an Early Opt-in Election
will become effective on the date that Lenders comprising the Required Lenders
have delivered to the Administrative Agent written notice that such Required
Lenders accept such amendment. No replacement of the LIBO Rate with a Benchmark
Replacement
7

--------------------------------------------------------------------------------



pursuant to this Section 3.03(b) will occur prior to the applicable Benchmark
Transition Start Date.
(ii) Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.
(iii) Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrower and the Lenders of (A) any occurrence of
a Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (B) the
implementation of any Benchmark Replacement, (C) the effectiveness of any
Benchmark Replacement Conforming Changes and (D) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent or Lenders pursuant to this Section
3.03(b), including any determination with respect to a tenor, rate or adjustment
or of the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 3.03(b).
(iv) Benchmark Unavailability Period. Upon the Borrower’s receipt of notice of
the commencement of a Benchmark Unavailability Period, the Borrower may revoke
any request for a Eurodollar Loan of, conversion to or continuation of
Eurodollar Loans to be made, converted or continued during any Benchmark
Unavailability Period and, failing that, the Borrower will be deemed to have
converted any such request into a request for a borrowing of or conversion to
ABR Loans. During any Benchmark Unavailability Period, the component of the
Alternate Base Rate based upon the LIBO Rate will not be used in any
determination of the Alternate Base Rate.
2.5 Amendment to Section 9.11. Section 9.11 of the Credit Agreement is hereby
amended and restated to read as follows:
Section 9.11. Mergers, Etc. The Parent and the Borrower will not, and will not
permit any of the Restricted Subsidiaries to, merge into or with or consolidate
with any other Person, or sell, lease or otherwise dispose of (whether in one
8

--------------------------------------------------------------------------------



transaction or in a series of transactions and including by division of such
Person) all or substantially all of its Property to any other Person, except
that (a)(i) any Restricted Subsidiary may merge with any other Wholly-Owned
Subsidiary so long as the surviving Person is a Restricted Subsidiary and
(ii) any Restricted Subsidiary may divide so long as each Person created as a
result of such division becomes (x) a Restricted Subsidiary and (y) a Guarantor
in accordance with Section 8.14 if such Wholly-Owned Subsidiary was a Guarantor
at the time of such division and (b) the Borrower may merge with any
Wholly-Owned Subsidiary so long as the Borrower is the survivor. In furtherance
of and without limiting the forgoing, in no event shall the Borrower divide
itself pursuant to Section 18-217 of the Delaware Limited Liability Company Act
(or any corresponding provision of any successor statute thereof).
2.6 Amendment to Section 12.02(b). Section 12.02(b) of the Credit Agreement is
hereby amended by deleting “or” before clause (vii) thereof and inserting the
following immediately after clause (vii):
or (viii) the Administrative Agent and the Borrower may enter into amendments or
modifications to this Agreement or any of the other Loan Documents or to enter
into additional Loan Documents as the Administrative Agent reasonably deems
appropriate in order to implement any Benchmark Replacement or any Benchmark
Replacement Conforming Changes or otherwise effectuate the terms of Section
3.03(b), in each case in accordance with the terms of Section 3.03(b).
2.7 Amendment to Article XII. Article XII of the Credit Agreement is hereby
amended by adding a new Section 12.19 at the end thereof to read as follows:
Section 12.19 Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for any
Swap Agreement or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support”, and each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):
(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and
9

--------------------------------------------------------------------------------



the benefit of such QFC Credit Support (and any interest and obligation in or
under such Supported QFC and such QFC Credit Support, and any rights in property
securing such Supported QFC or such QFC Credit Support) from such Covered Party
will be effective to the same extent as the transfer would be effective under
the U.S. Special Resolution Regime if the Supported QFC and such QFC Credit
Support (and any such interest, obligation and rights in property) were governed
by the laws of the United States or a state of the United States. In the event a
Covered Party or a BHC Act Affiliate of a Covered Party becomes subject to a
proceeding under a U.S. Special Resolution Regime, Default Rights under the Loan
Documents that might otherwise apply to such Supported QFC or any QFC Credit
Support that may be exercised against such Covered Party are permitted to be
exercised to no greater extent than such Default Rights could be exercised under
the U.S. Special Resolution Regime if the Supported QFC and the Loan Documents
were governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
(b) As used in this Section 12.19, the following terms have the following
meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following:  (i) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
2.8 Replacement of Annex I. Annex I to the Credit Agreement is hereby replaced
in its entirety with Annex I attached hereto and Annex I attached hereto shall
be deemed to be attached as Annex I to the Credit Agreement. After giving effect
to this Third Amendment
10

--------------------------------------------------------------------------------



and any Borrowings made on the Third Amendment Effective Date, (a) each Lender
who holds Loans in an aggregate amount less than its Applicable Percentage
(after giving effect to this Third Amendment) of all Loans shall advance new
Loans which shall be disbursed to the Administrative Agent and used to repay
Loans outstanding to each Lender who holds Loans in an aggregate amount greater
than its Applicable Percentage of all Loans, (b) each Lender’s participation in
each Letter of Credit, if any, and each Swingline Loan, if any, shall be
automatically adjusted to equal its Applicable Percentage (after giving effect
to this Third Amendment), (c) such other adjustments shall be made as the
Administrative Agent shall specify so that the Revolving Credit Exposure
applicable to each Lender equals its Applicable Percentage (after giving effect
to this Third Amendment) of the aggregate Revolving Credit Exposures of all
Lenders and (d) upon request by each applicable Lender, the Borrower shall be
required to make any break funding payments owing to such Lender that are
required under Section 5.02 of the Credit Agreement as a result of the Loans and
adjustments described in this Section 2.4. For the avoidance of doubt, the
increase in the aggregate Commitments of the Lenders effected by this Third
Amendment shall not be deemed to be an exercise by the Borrower of Section
2.06(c) of the Credit Agreement, and immediately after giving effect to this
Third Amendment, the Borrower may optionally increase the Commitments under
Section 2.06(c) of the Credit Agreement during the remainder of the Availability
Period (subject to the conditions set forth in Section 2.06(c)(ii) of the Credit
Agreement) up to the aggregate amounts set forth in Section 2.06(c)(ii)(A) of
the Credit Agreement.
Section 3. Conditions Precedent. This Third Amendment shall become effective as
of the date when each of the following conditions is satisfied (or waived in
accordance with Section 12.02 of the Credit Agreement) (the “Third Amendment
Effective Date”):
3.1 Executed Counterparts of Third Amendment. The Administrative Agent shall
have received from the Borrower, each Guarantor, each DevCo and the Lenders
executed counterparts (in such number as may be requested by the Administrative
Agent) of this Third Amendment signed on behalf of such Person.
3.2 Assumption Agreement. The Administrative Agent shall have received from
Panther an executed counterpart (in such number as may be requested by the
Administrative Agent) of an Assumption Agreement (in the form included in Annex
I to the Guaranty and Security Agreement) from Panther in favor of the
Administrative Agent.
3.3 Supplement to the Guaranty and Security Agreement. The Administrative Agent
shall have received from Borrower an executed counterpart (in such number as may
be requested by the Administrative Agent) of a supplement to the Guaranty and
Security Agreement (in the form included in Annex II to the Guaranty and
Security Agreement, as revised, such revisions being agreed by and among the
Administrative Agent, the Borrower, and each Guarantor) from Borrower in favor
of the Administrative Agent.
3.4 Amendment and Supplement to Bobcat Mortgage. The Administrative Agent shall
have received from Bobcat executed counterparts of an amendment and supplement
to the existing Bobcat Mortgage (in the form agreed to by and among the
Administrative Agent and Bobcat).

11

--------------------------------------------------------------------------------



3.5 Amendment to Beartooth and Bighorn Mortgages. The Administrative Agent shall
have received from each of Beartooth and Bighorn executed counterparts of an
amendment to the existing Beartooth and Bighorn Mortgages (in the form agreed to
by and among the Administrative Agent and each of Beartooth and Bighorn).
3.6 Notes. The Administrative Agent shall have received duly executed Notes
payable to each Lender that has requested a Note on or prior to the Third
Amendment Effective Date in a principal amount equal to its Commitment (as
amended hereby) dated as of the Third Amendment Effective Date.
3.7 Secretary’s Certificates and Resolutions. The Administrative Agent shall
have received a certificate of a Responsible Officer of the Parent, the
Borrower, each Guarantor and each DevCo setting forth (a) resolutions of its
board of directors or other appropriate governing body with respect to the
authorization of the Parent, the Borrower, such Guarantor or such DevCo to
execute and deliver this Third Amendment and the related Loan Documents to which
it is a party and to enter into the transactions contemplated in those
documents, (a) the officers of the Parent, the Borrower, such Guarantor or such
DevCo  who are authorized to sign the Loan Documents to which the Parent, the
Borrower, such Guarantor or such DevCo is a party and  who will, until replaced
by another officer or officers duly authorized for that purpose, act as its
representative for the purposes of signing documents and giving notices and
other communications in connection with this Third Amendment and the Credit
Agreement and the transactions contemplated hereby and thereby, (a) specimen
signatures of such authorized officers, and (a) the articles or certificate of
incorporation and by-laws or other applicable organizational documents of the
Parent, the Borrower, such Guarantor and such DevCo, certified as being true and
complete. The Administrative Agent and the Lenders may conclusively rely on such
certificate until the Administrative Agent receives notice in writing from the
Borrower to the contrary.
3.8 Good Standings. The Administrative Agent shall have received certificates of
the appropriate state agencies with respect to the existence, qualification and
good standing of the Parent, the General Partner, the Borrower, each Guarantor
and each DevCo.
3.9 KYC and Beneficial Ownership. 
(a) Upon the reasonable request of any Lender prior to the Third Amendment
Effective Date, the Borrower shall have provided to such Lender, and such Lender
shall be reasonably satisfied with, the documentation and other information so
requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
USA PATRIOT Act.
(b) To extent that the Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, the Borrower shall deliver, to each Lender that
so requests, a Beneficial Ownership Certification in relation to the Borrower.

12

--------------------------------------------------------------------------------



3.10 Opinion of Counsel. The Administrative Agent shall have received an opinion
of DLA Piper LLP (US), special counsel to the Borrower, in form and of substance
reasonably acceptable to the Administrative Agent.
3.11 Fees. The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Third Amendment Effective Date
including, without limitation, the any fees described in that certain fee
letter, dated as of the date hereof, between the Borrower and the Administrative
Agent.
3.12 No Default. No Default shall have occurred and be continuing as of the date
hereof prior to and after giving effect to the terms of this Third Amendment.
3.13 Further Assurances. The Administrative Agent shall have received such other
documents as the Administrative Agent or its special counsel may reasonably
require.
The Administrative Agent is hereby authorized and directed to declare this Third
Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 3 or the waiver of such conditions as
permitted hereby. Such declaration shall be final, conclusive and binding upon
all parties to the Credit Agreement for all purposes.
Section 4. Miscellaneous.
4.1 Confirmation and Effect. The provisions of the Credit Agreement, as amended
by this Third Amendment, shall remain in full force and effect following the
effectiveness of this Third Amendment. Each reference in the Credit Agreement to
“this Agreement”, “hereunder”, “hereof”, “herein” or any other word or words of
similar import shall mean and be a reference to the Credit Agreement as amended
hereby, and each reference in any other Loan Document to the Credit Agreement or
any word or words of similar import shall be and mean a reference to the Credit
Agreement as amended hereby.
4.2 No Waiver. Neither the execution by the Administrative Agent or the Lenders
of this Third Amendment, nor any other act or omission by the Administrative
Agent or the Lenders or their officers in connection herewith, shall be deemed a
waiver by the Administrative Agent or the Lenders of any Defaults or Events of
Default which may exist, which may have occurred prior to the date of the
effectiveness of the Third Amendment or which may occur in the future under the
Credit Agreement and/or the other Loan Documents. Similarly, nothing contained
in this Third Amendment shall directly or indirectly in any way whatsoever
either: (a) impair, prejudice or otherwise adversely affect the Administrative
Agent’s or the Lenders’ right at any time to exercise any right, privilege or
remedy in connection with the Loan Documents with respect to any Default or
Event of Default, (b) except as expressly provided herein, amend or alter any
provision of the Credit Agreement, the other Loan Documents, or any other
contract or instrument, or (c) constitute any course of dealing or other basis
for altering any obligation of the Borrower or any right, privilege or remedy of
the Administrative Agent or the Lenders under the Credit Agreement, the other
Loan Documents, or any other contract or instrument.

13

--------------------------------------------------------------------------------



4.3 Ratification and Affirmation; Representations and Warranties. Each Credit
Party hereby (a) acknowledges the terms of this Third Amendment; (b) ratifies
and affirms its obligations under, and acknowledges its continued liability
under, each Loan Document to which it is a party and agrees that each Loan
Document to which it is a party remains in full force and effect as expressly
amended hereby and (c) represents and warrants to the Lenders that as of the
date hereof, after giving effect to the terms of this Third Amendment: (i) all
of the representations and warranties contained in each Loan Document to which
it is a party are true and correct in all material respects (or, if already
qualified by materiality, Material Adverse Effect or a similar qualification,
true and correct in all respects), except to the extent any such representations
and warranties are expressly limited to an earlier date, in which case, such
representations and warranties shall continue to be true and correct in all
material respects (or, if already qualified by materiality, Material Adverse
Effect or a similar qualification, true and correct in all respects) as of such
specified earlier date, (ii) no Default or Event of Default has occurred and is
continuing and (iii) no event or events have occurred which individually or in
the aggregate could reasonably be expected to have a Material Adverse Effect.
4.4 Counterparts. This Third Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Third Amendment by facsimile or email transmission
shall be effective as delivery of a manually executed counterpart hereof.
4.5 No Oral Agreement. This Third Amendment, the Credit Agreement and the other
Loan Documents executed in connection herewith and therewith represent the final
agreement between the parties and may not be contradicted by evidence of prior,
contemporaneous, or unwritten oral agreements of the parties. There are no
subsequent oral agreements between the parties.
4.6 GOVERNING LAW. THIS THIRD AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
4.7 Payment of Expenses. In accordance with Section 12.03 of the Credit
Agreement, the Borrower agrees to pay or reimburse the Administrative Agent for
all of its reasonable out-of-pocket costs and reasonable expenses incurred in
connection with this Third Amendment, any other documents prepared in connection
herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.
4.8 Severability. Any provision of this Third Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

14

--------------------------------------------------------------------------------



4.9 Successors and Assigns. This Third Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.
4.10 Loan Document. This Third Amendment shall constitute a “Loan Document”
under and as defined in Section 1.02 of the Credit Agreement.
4.11 No Novation. The parties hereto agree that this Third Amendment does not in
any way constitute a novation of the existing Credit Agreement, but is an
amendment of the Credit Agreement.


[Signatures Begin Next Page]




15

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed as of the date first written above.
BORROWER: OMP OPERATING LLC


By: /s/ Richard Robuck 
Name: Richard Robuck
Title: Senior Vice President and Chief
Financial Officer


GUARANTORS: OASIS MIDSTREAM PARTNERS LP


By: /s/ Richard Robuck 
Name: Richard Robuck
Title: Senior Vice President and Chief
Financial Officer




BIGHORN DEVCO LLC


By: /s/ Richard Robuck 
Name: Richard Robuck
Title: Senior Vice President and Chief
Financial Officer


PANTHER DEVCO LLC


By: /s/ Richard Robuck 
Name: Richard Robuck
Title: Senior Vice President and Chief
Financial Officer









Signature Page to Third Amendment to Credit Agreement
(OMP Operating LLC)

--------------------------------------------------------------------------------



ADMINISTRATIVE AGENT,
ISSUING BANK AND LENDER: WELLS FARGO BANK, N.A.,
as Administrative Agent, Issuing Bank, Swingline Lender and as a Lender




By: /s/ Andrew Ostrov 
Name: Andrew Ostrov
Title: Director



Signature Page to Third Amendment to Credit Agreement
(OMP Operating LLC)

--------------------------------------------------------------------------------



LENDERS: CITIBANK, N.A., as a Lender




By: /s/ Peter Kardos 
Name: Peter Kardos
Title: Vice President



Signature Page to Third Amendment to Credit Agreement
(OMP Operating LLC)

--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A.,
as a Lender and a Swingline Lender




By: /s/ Robert Mendoza 
Name: Robert Mendoza
Title: Authorized Officer


Signature Page to Third Amendment to Credit Agreement
(OMP Operating LLC)

--------------------------------------------------------------------------------



LENDERS: ROYAL BANK OF CANADA, as a Lender




By: /s/ Jay T. Sartain 
Name: Jay T. Sartain
Title: Authorized Signatory

Signature Page to Third Amendment to Credit Agreement
(OMP Operating LLC)

--------------------------------------------------------------------------------



CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as a Lender




By: /s/ Trudy Nelson 
Name: Trudy Nelson
Title: Authorized Signatory


By: /s/ Scott W. Danvers 
Name: Scott W. Danvers
Title: Authorized Signatory






Signature Page to Third Amendment to Credit Agreement
(OMP Operating LLC)

--------------------------------------------------------------------------------



CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender




By: /s/ Monica Pantea 
Name: Monica Pantea
Title: Vice President

Signature Page to Third Amendment to Credit Agreement
(OMP Operating LLC)

--------------------------------------------------------------------------------



BBVA USA, as a Lender




By: /s/ Mark H. Wolf 
Name: Mark H. Wolf
Title: Senior Vice President



Signature Page to Third Amendment to Credit Agreement
(OMP Operating LLC)

--------------------------------------------------------------------------------



CITIZENS BANK, N.A., as a Lender




By: /s/ Rick Hawthorne 
Name: Rick Hawthorne
Title: Senior Vice President



Signature Page to Third Amendment to Credit Agreement
(OMP Operating LLC)

--------------------------------------------------------------------------------



ING CAPITAL LLC, as a Lender




By: /s/ Scott Lamoreaux 
Name: Scott Lamoreaux
Title: Director




By: /s/ Michael Price 
Name: Michael Price
Title: Managing Director




Signature Page to Third Amendment to Credit Agreement
(OMP Operating LLC)

--------------------------------------------------------------------------------



BOKF, NA dba BANK OF TEXAS,
as a Lender




By: /s/ Mari Salazar 
Name: Mari Salazar
Title: Senior Vice President





Signature Page to Third Amendment to Credit Agreement
(OMP Operating LLC)

--------------------------------------------------------------------------------



BRANCH BANK & TRUST, as a Lender




By: /s/ Ryan K. Michael 
Name: Ryan K. Michael
Title: Senior Vice President





Signature Page to Third Amendment to Credit Agreement
(OMP Operating LLC)

--------------------------------------------------------------------------------



COMERICA BANK, as a Lender




By: /s/ Britney P. Geidel 
Name: Britney P. Geidel
Title: Portfolio Manager, AVP








Signature Page to Third Amendment to Credit Agreement
(OMP Operating LLC)

--------------------------------------------------------------------------------



CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender




By: /s/ Nupur Kumar 
Name: Nupur Kumar
Title: Authorized Signatory


By: /s/ Christopher Zybrick 
Name: Christopher Zybrick
Title: Authorized Signatory



Signature Page to Third Amendment to Credit Agreement
(OMP Operating LLC)

--------------------------------------------------------------------------------



GOLDMAN SACHS BANK USA, as a Lender




By: /s/ Ryan Durkin 
Name: Ryan Durkin
Title: Authorized Signatory




Signature Page to Third Amendment to Credit Agreement
(OMP Operating LLC)

--------------------------------------------------------------------------------



IBERIA BANK, as a Lender




By: /s/ Stacey Goldstein 
Name: Stacey Goldstein
Title: Senior Vice President

Signature Page to Third Amendment to Credit Agreement
(OMP Operating LLC)

--------------------------------------------------------------------------------



MORGAN STANLEY BANK, N.A., as a Lender




By: /s/ Michael King 
Name: Michael King
Title: Authorized Signatory



Signature Page to Third Amendment to Credit Agreement
(OMP Operating LLC)

--------------------------------------------------------------------------------



REGIONS BANK, as a Lender




By: /s/ Iris Zhang 
Name: Iris Zhang
Title: Director



Signature Page to Third Amendment to Credit Agreement
(OMP Operating LLC)

--------------------------------------------------------------------------------



ZB, N.A. dba AMEGY BANK, as a Lender




By: /s/ Brad Ellis 
Name: Brad Ellis
Title: Senior Vice President




Signature Page to Third Amendment to Credit Agreement
(OMP Operating LLC)

--------------------------------------------------------------------------------



MIZUHO BANK, LTD., as a Lender




By: /s/ Edward Sacks 
Name: Edward Sacks
Title: Authorized Signatory







Signature Page to Third Amendment to Credit Agreement
(OMP Operating LLC)

--------------------------------------------------------------------------------



ACKNOWLEDGEMENT AND RATIFICATION: Each DevCo hereby (a) acknowledges the terms
of this Third Amendment; (b) ratifies and affirms its obligations under, and
acknowledges its continued liability under, each Loan Document (including each
DevCo Guaranty) to which it is a party and agrees that each Loan Document
(including each DevCo Guaranty) to which it is a party remains in full force and
effect as expressly amended hereby and (c) represents and warrants to the
Lenders that as of the date hereof, after giving effect to the terms of this
Third Amendment: (i) all of the representations and warranties contained in each
Loan Document (including each DevCo Guaranty) to which it is a party are true
and correct in all material respects (or, if already qualified by materiality,
Material Adverse Effect or a similar qualification, true and correct in all
respects), except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, such representations and
warranties shall continue to be true and correct in all material respects (or,
if already qualified by materiality, Material Adverse Effect or a similar
qualification, true and correct in all respects) as of such specified earlier
date, (ii) no Default or Event of Default has occurred and is continuing and
(iii) no event or events have occurred which individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect.


ACKNOWLEDGED AND RATIFIED:


BEARTOOTH DEVCO LLC


By: /s/ Richard Robuck 
Name: Richard Robuck
Title: Senior Vice President and Chief
Financial Officer




BOBCAT DEVCO LLC


By: /s/ Richard Robuck 
Name: Richard Robuck
Title: Senior Vice President and Chief
Financial Officer










Acknowledgement and Ratification of Third Amendment to Credit Agreement
(OMP Operating LLC)

--------------------------------------------------------------------------------



ANNEX I
LIST OF COMMITMENTS





Name of LenderApplicable PercentageCommitmentsWells Fargo Bank,
N.A.9.2347826090%  $53,100,000.00 Citibank,
N.A.8.0347826090%  $46,200,000.00 JPMorgan Chase Bank,
N.A.8.0347826090%  $46,200,000.00 Royal Bank of
Canada8.0347826090%  $46,200,000.00 Canadian Imperial Bank of Commerce, New York
Branch5.0608695650%  $29,100,000.00 Capital One, National
Association5.0608695650%  $29,100,000.00 Compass
Bank5.0608695650%  $29,100,000.00 Citizens Bank,
N.A.5.0608695650%  $29,100,000.00 ING Capital
LLC5.0608695650%  $29,100,000.00 BOKF, NA dba Bank of
Texas4.2086956520%  $24,200,000.00 Branch Bank &
Trust4.2086956520%  $24,200,000.00 Comerica
Bank4.2086956520%  $24,200,000.00 Credit Suisse AG, Cayman Islands
Branch4.2086956520%  $24,200,000.00 Goldman Sachs Bank
USA4.2086956520%  $24,200,000.00 Mizuho Bank,
Ltd.4.2086956520%  $24,200,000.00 Regions
Bank4.2086956520%  $24,200,000.00 Morgan Stanley Bank,
N.A.4.2086956520%  $24,200,000.00 Iberia Bank4.2086956520%  $24,200,000.00 Zions
Bancorporation, N.A. dba Amegy
Bank3.4782608700%  $20,000,000.00          TOTAL100.000000000%  $575,000,000.00 







